     Case 2:18-cv-01948-TLN-KJN Document 64 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANFRED SHOCKNER,                                 No. 2: 18-cv-1948 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. SOLTANIAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 27, 2020, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 51.) This action is set for

20   a settlement conference before Magistrate Judge Claire on August 4, 2020.

21          Pending before the court is plaintiff’s July 10, 2020 motion to compel. (ECF No. 63.) In

22   this motion, plaintiff requests that defendants be ordered to comply with a subpoena. In the

23   motion to compel, plaintiff alleges that he seeks the information requested in the subpoena so that

24   he will be able to proceed with discovery if the settlement conference is “unfruitful.”

25          In a letter addressed to plaintiff attached to the motion to compel, defense counsel

26   describes the subpoena as requesting a list of all medical personnel employed by the California

27   Department of Corrections and Rehabilitation (“CDCR”) at four different prisons since 2016.

28   The letter states that the subpoena seeks personal contact information of each of these medical
                                                       1
     Case 2:18-cv-01948-TLN-KJN Document 64 Filed 07/14/20 Page 2 of 2

 1   personnel including their home addresses and telephone numbers.

 2           Plaintiff’s motion to compel defendants to comply with the subpoena is denied because

 3   this action is stayed.

 4           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 63)

 5   is denied.

 6   Dated: July 14, 2020

 7

 8

 9
     Shock1948.com
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
